                                                                                Case 4:18-cv-03297-JSW Document 171 Filed 09/24/19 Page 1 of 12



                                                                          1
                                                                          2
                                                                          3
                                                                          4
                                                                          5
                                                                          6
                                                                          7
                                                                          8                                IN THE UNITED STATES DISTRICT COURT
                                                                          9
                                                                                                     FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                                                         10
                                                                         11
United States District Court




                                                                              WALEED AL-QARQANI, ET AL.,                              No. C 18-03297 JSW
                               For the Northern District of California




                                                                         12
                                                                                             Plaintiffs,
                                                                         13
                                                                                v.                                                    ORDER GRANTING CHEVRON’S
                                                                         14                                                           MOTION TO DISMISS THE PETITION
                                                                              CHEVRON CORPORATION, ET AL.,                            TO CONFIRM ARBITRATION AWARD
                                                                         15
                                                                                             Defendants.
                                                                         16
                                                                                                                           /
                                                                         17
                                                                         18          Now before the Court is the motion to dismiss the Petition to Confirm a Foreign Arbitral
                                                                         19   Award (the “Petition”) filed by Respondents Chevron Corporation and Chevron U.S.A., Inc.
                                                                         20   (“Chevron” or “Respondents”). Having carefully reviewed the parties’ papers and considered their
                                                                         21   arguments and the relevant legal authority, and good cause appearing, the Court GRANTS
                                                                         22   Chevron’s motion to dismiss the Petition.
                                                                         23                                              BACKGROUND
                                                                         24          On June 1, 2018, Petitioners, a number of heirs of the late Sheikh Abdullah Al-Solaiman Al-
                                                                         25   Hamdan and Sheikh Khalid Abu Al-Waleed Al-Oarqani, purported beneficiaries and titleholders of
                                                                         26   land in Saudi Arabia (“Petitioners”), filed their Petition for an order to confirm a foreign arbitration
                                                                         27   award and for entry of judgment in conformity with the arbitral award.
                                                                         28
                                                                                Case 4:18-cv-03297-JSW Document 171 Filed 09/24/19 Page 2 of 12



                                                                          1          Petitioners request that this Court confirm a purported arbitral award that was issued on June
                                                                          2   3, 2015 in favor of more than 60 individual heirs to the two deceased Saudi nationals against several
                                                                          3   Chevron entities (Chevron Company of U.S.A., Chevron Saudi Arabia, and Aramco) for
                                                                          4   approximately $18 billion (the “Award”). The Award was issued under the auspices of an
                                                                          5   institution called the International Arbitration Center (the “IAC”) located in Cairo, Egypt. Petitioner
                                                                          6   seek to have this Court “confirm and recognize the final arbitral Award dated June 3, 2015,
                                                                          7   involving the arbitration proceedings between Petitioners and Respondents, including all
                                                                          8   predecessors and related entities,” enter judgment in Petitioners’ favor in the amount of the Award,
                                                                          9   plus attorneys’ fees and costs, and award such other and further relief as the Court just and proper.
                                                                         10   (Dkt. No. 1, Petition (“Pet.”) ¶ 1.)
                                                                         11
United States District Court




                                                                                     Petitioners contend the Award was entered between the parties and is binding within the
                               For the Northern District of California




                                                                         12   meaning of the New York Convention on the Recognition of Foreign Arbitral Awards and its
                                                                         13   implementing legislation (the “Convention”). (Id. at ¶ 19.) Petitioners argue that because the
                                                                         14   Award was issued in Egypt, the United States is a “secondary jurisdiction” and can only refuse to
                                                                         15   confirm and enforce the Award on the limited grounds permitted under Article V(1) and (2) of the
                                                                         16   New York Convention.
                                                                         17
                                                                                     On August 5, 2018, Respondents filed a motion to dismiss and an opposition to the Petition
                                                                         18
                                                                              to confirm, alleging that the Award was the product of sham proceedings engineered to produce an
                                                                         19
                                                                              award in Petitioners’ favor, that there was never an agreement to arbitrate between the Petitioners
                                                                         20
                                                                              and Respondents, that the arbitral proceedings violated the plain terms of the arbitration agreement
                                                                         21
                                                                              the tribunal purported to rely upon, that the claims fell outside the arbitral agreement, and that the
                                                                         22
                                                                              arbitral process was riddled with gross irregularities and criminal misconduct. Among other
                                                                         23
                                                                              irregularities, they allege the selection of the arbitrators appears to have been engineered, there were
                                                                         24
                                                                              resignations in protest, the presiding arbitrator issued an opinion that the forum was without
                                                                         25
                                                                              jurisdiction to hear the dispute, and the newly-constituted tribunal issued the Award just sixteen
                                                                         26
                                                                              days later, which was then apparently authenticated with stamps that inaccurately indicated the
                                                                         27
                                                                              Award was reviewed by the United States Department of State and the Egyptian Ministry of Foreign
                                                                         28
                                                                              Affairs. (See Dkt. No. 114-2, Brief of Amicus Curiae at 4-5.)

                                                                                                                                  2
                                                                                   Case 4:18-cv-03297-JSW Document 171 Filed 09/24/19 Page 3 of 12



                                                                          1           Petitioners unilaterally initiated arbitration proceedings pursuant to a Concession Agreement
                                                                          2   dated 1933 between the Kingdom of Saudi Arabia and Standard Oil Company of California. This
                                                                          3   1933 Concession Agreement contained a limited arbitration clause permitting arbitration between
                                                                          4   the Government of Saudi Arabia and the oil company. (Pet., Ex. A, Art. 31, at 16.) Petitioners also
                                                                          5   rely upon a separate lease contract dated 1949 (“1949 Deed”) in which they contend they were owed
                                                                          6   the rental value of another company, Aramco’s, use of the land between 2005 and 2015 and
                                                                          7   compensation for the full value of the property. (See Pet., Ex. B at 25, 31; see also Pet. ¶ 17.)
                                                                          8   Petitioners contend that the limited agreement to arbitration in the 1933 Concession Agreement was
                                                                          9   incorporated by reference in the later 1949 Deed.
                                                                         10           The record is extensive and the Court has thoroughly reviewed the parties’ submissions. The
                                                                         11
United States District Court




                                                                              Court shall additional address facts from the record as necessary in the remainder of this order.
                               For the Northern District of California




                                                                         12
                                                                                                                            ANALYSIS
                                                                         13
                                                                              A.      The Court Lacks Jurisdiction to Conform the Arbitration Award.
                                                                         14
                                                                         15           In order to confirm an award pursuant to the New York Convention, the Court must have

                                                                         16   subject matter jurisdiction over the dispute. See 9 U.S.C. § 207. In 1970, the United States ratified

                                                                         17   the Convention which “applies to an arbitration agreement arising out of a legal relationship,

                                                                         18   whether contractual or not, which is considered as commercial.” Balen v. Holland Am. Line Inc.,

                                                                         19   583 F.3d 647, 654 (9th Cir. 2009). “Courts generally address four factors to determine whether to

                                                                         20   enforce an arbitration agreement under the Convention.” Id. These four factors require that: “(1)

                                                                         21   there is an agreement in writing within the meaning of the Convention; (2) the agreement provides

                                                                         22   for arbitration in the territory of a signatory of the Convention; (3) the agreement arises out of a

                                                                         23   legal relationship, whether contractual or not, which is considered commercial; and (4) a party to the

                                                                         24   agreement is not an American citizen, or that the commercial relationship has some reasonable

                                                                         25   relation with one or more foreign states.” Id. at 654-55.

                                                                         26           “An arbitration provision in an international commercial agreement . . . is governed by
                                                                         27   Chapter Two of the Federal Arbitration Act (“FAA”), 9 U.S.C. §§ 201-208, which implemented the
                                                                         28   United Nations Convention on the Recognition and Enforcement of Foreign Arbitral Awards.”


                                                                                                                                  3
                                                                                Case 4:18-cv-03297-JSW Document 171 Filed 09/24/19 Page 4 of 12



                                                                          1   Bothell v. Hitachi Zosen Corp., 97 F. Supp. 2d 1048, 1051 (W.D. Wash. 2000). “A court in the
                                                                          2   United States faced with a request to refer a dispute governed by Chapter Two to arbitration
                                                                          3   performs a ‘very limited inquiry’ into whether an arbitration agreement exists and falls within the
                                                                          4   Convention’s coverage.” Id. (citing DiMercurio v. Sphere Drake Ins. Inc., 202 F.3d 71, 74 (1st Cir.
                                                                          5   2000) (citations and footnotes omitted). Accordingly, the “framework of the Convention will guide
                                                                          6   the Court’s analysis and determine if an arbitration agreement exists between the parties.” Id.
                                                                          7          Petitioners must carry the burden to demonstrate that they have met the Convention’s
                                                                          8   jurisdictional requirements, including that there is an “arbitration agreement under the terms of the
                                                                          9   Convention.” Id. at 1053. Pursuant to Article Two of the Convention, “the term ‘agreement in
                                                                         10   writing’ shall include an arbitral clause in a contract or an arbitration agreement, signed by the
                                                                         11
United States District Court




                                                                              parties or contained in an exchange of letters or telegrams.” 9 U.S.C. § 201. “The modifying
                               For the Northern District of California




                                                                         12   phrase, ‘signed by the parties or contained in a series of letters or telegrams’ applies to both ‘an
                                                                         13   arbitral clause in a contract’ and ‘an arbitration agreement.’” Bothell, 97 F. Supp. 2d at 1051 (citing
                                                                         14   Kahn Lucas Lancaster Inc. v. Lark Int’l Ltd., 186 F.3d 210, 217 (2d Cir. 1999)). Accordingly,
                                                                         15   pursuant to the terms of the Convention, “both an arbitration clause in a contract or an arbitration
                                                                         16   agreement must be (a) signed by the parties or alternatively, (b) contained in a series of letters or
                                                                         17   documents to be enforceable.” Id. at 1051-52 (citing Lancaster, 186 F.3d at 217-18).
                                                                         18
                                                                                     “Article II [of the Convention] makes clear that arbitration is permissible only where there is
                                                                         19
                                                                              ‘an agreement in writing under which the parties undertake to submit to arbitration all or any
                                                                         20
                                                                              differences which have arisen or which may arise between them’ – not disputes between a party and
                                                                         21
                                                                              a non-party.” Yang v. Majestic Blue Fisheries, LLC, 876 F.3d 996, 1001 (9th Cir. 2017) (quoting
                                                                         22
                                                                              N.Y. Conv., Art. II(1)) (emphasis added by Yang court). Accordingly, before a party can obtain
                                                                         23
                                                                              relief under the Convention, it must “prove the existence and validity of ‘an agreement in writing
                                                                         24
                                                                              within the meaning of the Convention,’” which the Convention defines to mean “‘an arbitral clause
                                                                         25
                                                                              in a contract . . . signed by the parties or contained in an exchange of letters or telegrams.’” Id. at
                                                                         26
                                                                              999 (quoting N.Y. Conv., Art. II(2)) (emphasis added by Yang court).
                                                                         27
                                                                         28


                                                                                                                                  4
                                                                                Case 4:18-cv-03297-JSW Document 171 Filed 09/24/19 Page 5 of 12



                                                                          1          In the record before this Court, there is only an agreement to arbitrate contained in the 1933
                                                                          2   Concession Agreement. Article 31 of the 1933 Agreement provides that
                                                                          3              [s]hould any doubt difficulty or difference arise between the Government and the
                                                                                         Company in interpreting this Agreement, the execution thereof or the interpretation
                                                                          4              or execution of any of it or with regard to any matter that is related to it of the rights
                                                                                         of either of the two parties or the consequences thereof, and the two parties fail to
                                                                          5              agree on the settlement of the same in another way, then the issue shall be referred
                                                                                         to two arbitrators with each party appointing one of the two arbitrators and with the
                                                                          6              two arbitrators appointing an umpire prior to proceeding to arbitration. . . . The
                                                                                         award passed by the two arbitrators in the case shall be final. As regards the place
                                                                          7              of arbitration, the two parties shall agree on it and if they fail to agree to that then
                                                                                         it shall be in the Hague (Holland).
                                                                          8
                                                                          9   (Dkt. No. 1-2, 1933 Concession Agreement, Art. 31, at 13-14.)
                                                                         10
                                                                                     Here, there is no dispute that the arbitration clause in the original agreement applies to the
                                                                         11
United States District Court




                                                                              parties to that agreement: the Company, defined as Standard Oil of California Company and the
                               For the Northern District of California




                                                                         12
                                                                              Government, defined as the Government of Saudi Arabia. (Id. at 2.) The original agreement to
                                                                         13
                                                                              arbitrate occurred between third parties, not the current parties before this Court. Petitioners here
                                                                         14
                                                                              are numerous alleged heirs of two Saudi Arabian sheiks and Respondents are Saudi Arabian
                                                                         15
                                                                              Chevron and Chevron Corporation.1 Petitioners make no persuasive or legally coherent argument
                                                                         16
                                                                              that the parties before the Court are legally obligated by the third party signatories to the original
                                                                         17
                                                                              agreement.2
                                                                         18
                                                                         19
                                                                                     1
                                                                                           Chevron USA, Inc., sued in the action, was not a named as a party in the arbitration
                                                                         20   proceedings. It is therefore dismissed on this basis alone. See 9 U.S.C. § 207 (“any party to the
                                                                              arbitration may apply to any court having jurisdiction under this chapter for an order confirming the
                                                                         21   award as against any other party to the arbitration.”); see also Orion Shipping & Trading Corp. v.
                                                                              Eastern States Petroleum Corp. of Panama, S.A., 312 F.2d 299, 301 (2d Cir. 1963). Petitioners also
                                                                         22   filed a separate petition to confirm an award against another unnamed party, Aramco Services Company,
                                                                              which was dismissed by the District Court in Texas because, inter alia, the party was not named in the
                                                                         23   arbitration proceedings. (See Dkt. No. 161-1, Al-Qaraqani v. Arabian Am. Oil Co., No. 18-cv-01807
                                                                              (S.D. Tex. Aug. 2, 2019).)
                                                                         24
                                                                         25          2
                                                                                        Standard Oil Company of California was originally a party to the 1933 Concession Agreement.
                                                                              However, the record is clear that in December 1933, Standard Oil Company of California assigned away
                                                                         26   its rights and obligations under the Agreement to an entity called California Arabian Standard Oil
                                                                              Company. This company which ultimately became Aramco, and which then in 1988 became Saudi
                                                                         27   Aramco, was wholly owned by the Kingdom of Saudi Arabia. By 1990, as a fully-nationalized
                                                                              company, any rights held by Aramco or Chevron were fully extinguished. (See Dkt. No. 62, Declaration
                                                                         28   of Frank G. Soler at ¶¶ 6-16, Exs. 2, 3, 5, 6; see also Dkt. No. 108, Declaration of Amr Mohammed Al-
                                                                              Faisal bin Abdulaziz al Saud at ¶ 6; Dkt. No. 122, Supplemental Declaration of Christian Leathley at

                                                                                                                                     5
                                                                                Case 4:18-cv-03297-JSW Document 171 Filed 09/24/19 Page 6 of 12



                                                                          1          In order to address the fact that the original agreement containing an arbitration clause is not
                                                                          2   signed by the parties before the arbitration proceeding, Petitioners contend that a 1949 Deed
                                                                          3   reflecting the transfer of property rights incorporated the provision to arbitrate contained in the 1933
                                                                          4   Concession Agreement. This 1949 Deed in which their Petitioners’ ancestors unilaterally granted
                                                                          5   land rights to Aramco does not specifically incorporate the arbitration provision of the 1933
                                                                          6   Concession Agreement. The only reference to the 1933 agreement is a notation that the transfer of
                                                                          7   rights under the 1949 Deed “are based on the requirements of Article (25) of the [] Concession
                                                                          8   Agreement” which authorized Aramco to acquire the “surface rights of the lands which the
                                                                          9   Company deems necessary for use.” (Pet., Ex. C at 6, Ex. A, Art. 25.)
                                                                         10          Under clear precedent, incorporation of an arbitration agreement by reference must be “clear
                                                                         11
United States District Court




                                                                              and unequivocal.” Socoloff v. LRN Corp., 646 Fed. App’x 538, 539 (9th Cir. 2016) (citing Mitri v.
                               For the Northern District of California




                                                                         12   Arnel Mgmt. Co., 157 Cal. App. 4th 1164, 1172 (2007)). In order for the arbitral terms of another
                                                                         13   document to be incorporated into the parties’ contract, “the reference must be clear and unequivocal,
                                                                         14   the reference must be called to the attention of the other party and he must consent thereto, and the
                                                                         15   terms of the incorporated document must be known or easily available to the contracting parties.”
                                                                         16   Shaw v. Regents of University of California 58 Cal. App. 4th 44, 54, (1997) (quoting Williams
                                                                         17   Constr. Co. v. Standard-Pacific Corp. 254 Cal. App. 2d 442, 454 (1967)). The reference in the 1949
                                                                         18   Deed to another provision in the earlier 1933 Agreement does not constitute a “clear and
                                                                         19   unequivocal” incorporation of a completely different provision of the original agreement which does
                                                                         20   not specifically contain the arbitration clause. See, e.g., Cariaga v. Local No. 1184 Laborers Int’l
                                                                         21   Union of N. Am., 154 F.3d 1072, 1075 (9th Cir. 1998) (vacating arbitration award where provision
                                                                         22   of contract agreeing to comply with terms of a different contract did not “clearly and unequivocally
                                                                         23   incorporate by reference” the arbitration procedures in the latter agreement). Furthermore, the Court
                                                                         24   is persuaded that the arbitration provision in the 1933 Agreement, by its express terms, does not
                                                                         25   “bind a non-party, notwithstanding words of incorporation or reference in a separate contract by
                                                                         26
                                                                         27
                                                                         28
                                                                              ¶ 2, Ex. 49.)

                                                                                                                                 6
                                                                                   Case 4:18-cv-03297-JSW Document 171 Filed 09/24/19 Page 7 of 12



                                                                          1   which that non-party is bound.” Progressive Casualty Ins. Co. v. C.A. Reaseguradora Nacional de
                                                                          2   Venezuela, 991 F.2d 42, 47 (2d Cir. 1993).
                                                                          3           The Court finds that Petitioners have failed to meet their burden to demonstrate that there is
                                                                          4   an operative agreement to arbitrate between themselves and Respondents. The only agreement to
                                                                          5   arbitrate in the record is in Article 31 of the 1933 Concession Agreement between the Government
                                                                          6   of Saudi Arabia and the Standard Oil of California Company. Petitioners are unquestionably not
                                                                          7   parties to that agreement and are not entitled to invoke arbitration of their dispute under it. See
                                                                          8   Yang, 876 F.3d at 1001 (holding that where a party claiming the right to arbitration “failed to satisfy
                                                                          9   . . . [the] basic requirement that a litigant must be a ‘party’ to the agreement” under which it seeks
                                                                         10   relief). The mere reference to Article 25 of the 1933 Concession Agreement in the 1949 Deed does
                                                                         11
United States District Court




                                                                              not permit Petitioners here to invoke the separate arbitration clause in Article 31 of the 1933
                               For the Northern District of California




                                                                         12   Agreement. See Cariaga, 154 F.3d at 1075. Therefore, Petitioners have not carried their burden to
                                                                         13   demonstrate that they have met the Convention’s jurisdictional requirements, including that the
                                                                         14   parties to this proceeding were parties to a contract containing or unequivocally incorporating an
                                                                         15   agreement to arbitrate.3 Accordingly, the Court finds there is no agreement to arbitrate and the
                                                                         16   petition to confirm the arbitral award must be dismissed.
                                                                         17
                                                                              B.      Procedural Infirmities Preclude Confirmation.
                                                                         18
                                                                                      In addition to the record demonstrating that there was no agreement between the parties to
                                                                         19
                                                                              arbitrate, the Court finds that numerous procedural infirmities would independently preclude
                                                                         20
                                                                              confirmation of the arbitral award. Petitioners did not file an authenticated or certified copy of the
                                                                         21
                                                                              critical documents underlying their request for confirmation. The original 1933 Agreement was
                                                                         22
                                                                              executed in both Arabic and English and specifies that the “English version shall prevail” in the
                                                                         23
                                                                         24
                                                                         25           3
                                                                                           In addition, the Court finds persuasive the holding of the United States District Court of
                                                                              Texas dated August 2, 2019 in Al-Qaraqani v. Arabian Am. Oil Co., No. 18-cv-01807 (S.D. Tex. Aug.
                                                                         26   2, 2019), in which the court dismissed a similar petition to confirm the same arbitration award as against
                                                                              Aramco Service Company. The Texas district court dismissed for lack of subject matter jurisdiction and
                                                                         27   failure to state a claim upon which relief could be granted on the basis that there was no agreement to
                                                                              arbitrate. The court found that Aramco Service Company was not bound by the arbitration agreement
                                                                         28   and none of the theories to bind a nonsignatory apply. See id. at 7. This Court agrees as to the parties
                                                                              before it.

                                                                                                                                  7
                                                                                Case 4:18-cv-03297-JSW Document 171 Filed 09/24/19 Page 8 of 12



                                                                          1   event of any disagreement on the interpretation of the terms. (Pet., Ex. A, Art. 35.) However, the
                                                                          2   Court has not been provided with the original English version of the agreement, and instead
                                                                          3   Petitioners have only filed their certified translation of the Arabic version of the agreement. In
                                                                          4   addition, Petitioners have failed to produce a duly certified copy of the arbitration award and there
                                                                          5   are multiple versions of the award in the record, appearing with and without suspect authentication
                                                                          6   stamps. (Compare Pet., Ex. B; Dkt. No. 50, Declaration of Nader Mostafa Hesham (“Hesham
                                                                          7   Decl.”) at ¶ 24, Ex. 1 at 8; Dkt. No. 79-6, Declaration of Christian Leathley (“Leathley Decl.”), Ex.
                                                                          8   46.)
                                                                          9          Under Article IV(1) of the New York Convention, the petitioner must file with the petition
                                                                         10   an authenticated or certified copy of all critical documents underlying the request for confirmation,
                                                                         11
United States District Court




                                                                              including the “original” agreement to arbitrate or a “duly certified copy” and a “duly authenticated
                               For the Northern District of California




                                                                         12   original [arbitration] award or a duly certified copy.” N.Y. Conv., Art. IV(1). Article IV(2) of the
                                                                         13   Convention, the party seeking to confirm an arbitration award “shall produce a translation” of the
                                                                         14   agreement only “[if] the said . . . agreement is not made in an official language of the country in
                                                                         15   which the award is relied upon.” N.Y. Conv., Art. IV(2).4 The failure of a party to satisfy the
                                                                         16   requirements of Article IV constitutes “one of the ‘grounds for refusal or deferral . . . specified in the
                                                                         17   said Convention,’ because the Convention uses mandatory language in establishing the prerequisites:
                                                                         18   ‘[t]o obtain the recognition and enforcement mentioned in the preceding article, the party applying
                                                                         19   for recognition and enforcement shall, at the time of the application, supply’ a copy of the award and
                                                                         20   arbitration agreement.” Czarina, LLC v. W.F. Poe Syndicate, 358 F.3d 1286, 1292 (11th Cir. 2004)
                                                                         21   (quoting N.Y. Conv., Art. IV(1)) (emphasis added by Czarina court).
                                                                         22
                                                                                     The Court finds that Petitioners have failed to carry their burden to produce an authenticated
                                                                         23
                                                                              or certified copy of the original English iteration of the underlying 1933 Concession Agreement or a
                                                                         24
                                                                         25
                                                                         26           4
                                                                                           Respondents also contend that the English translation of the 1933 Concession Agreement
                                                                              is materially inaccurate. The Court does not reach the issue of whether the translation contains falsities
                                                                         27   rendering it part of an overall scam intended to defraud Respondents of their legal rights and attain the
                                                                              disputed arbitral award. Regardless of the accuracy of the translation, there is a dispute of interpretation
                                                                         28   and Petitioners’ failure to provide the Court with the original English version of the 1933 Agreement
                                                                              is dispositive.

                                                                                                                                   8
                                                                                   Case 4:18-cv-03297-JSW Document 171 Filed 09/24/19 Page 9 of 12



                                                                          1   duly certified copy of the arbitration award. Accordingly, pursuant to the mandatory language of the
                                                                          2   Convention, the Court is without the power to confirm the award. See id.
                                                                          3   C.      Confirmation Would Be Denied Under Article V of the Convention.
                                                                          4
                                                                                      Even if the Court were to find that the 1933 Concession Agreement between third parties
                                                                          5
                                                                              required that the parties present here were to submit to arbitration of their claims and even if
                                                                          6
                                                                              Petitioners had complied with the mandatory procedures in instituting their petition to confirm the
                                                                          7
                                                                              award, in order to confirm, the Court would still need to find that the underlying arbitral proceedings
                                                                          8
                                                                              complied with Article 31 of the original 1933 Agreement to arbitrate. It does not.5
                                                                          9
                                                                                      The Convention authorizes courts to refuse to recognize an arbitral award when “[t]he
                                                                         10
                                                                              composition of the arbitral authority or the arbitral procedure was not in accordance with the
                                                                         11
United States District Court




                                                                              agreement of the parties.” N.Y. Conv., Art. V(1)(d). Courts have uniformly recognized the
                               For the Northern District of California




                                                                         12
                                                                              importance of the parties’ choice of forum in arbitration agreements in the context of international
                                                                         13
                                                                              commerce. See, e.g., Polimaster Ltd. v. RAE Systems, Inc., 623 F.2d 832, 841 (9th Cir. 2010). Here,
                                                                         14
                                                                              Article 31 of the 1933 Agreement set forth clearly defined procedures for arbitral appointments and
                                                                         15
                                                                              venue. The Agreement only permits ad hoc arbitration, that is arbitration without the designation of
                                                                         16
                                                                              a specific institution to administer the arbitration. Further, the provision on arbitration explicitly
                                                                         17
                                                                              designates the Hague in Holland as the default seat for any arbitration. In this case, Petitioners
                                                                         18
                                                                              unilaterally brought their arbitration before the IAC and seated the tribunal in Cairo instead of
                                                                         19
                                                                              Holland. Clearly, both of these designations contravene the explicit contractual terms of the
                                                                         20
                                                                              arbitration provision and are therefore not in accordance with the only agreement Petitioners rely
                                                                         21
                                                                              upon to have compelled arbitration. Because the IAC as an institution lacked contractual authority
                                                                         22
                                                                              to administer the arbitration and because there was no authority to conduct an arbitration venued in
                                                                         23
                                                                              Cairo, any award the tribunal issued cannot be affirmed by this Court. See, e.g., id. at 843.
                                                                         24
                                                                         25
                                                                         26           5
                                                                                         Petitioners’ contention that Chevron consented to the arbitration in Egypt and waived its
                                                                              substantive arguments is unpersuasive. To the extent Chevron participated by initially nominating an
                                                                         27   arbitrator, it was clearly under protest and without giving consent to arbitrate before the IAC. (See Dkt.
                                                                              No. 63, Declaration of Ashraf Elibrachy at ¶¶ 6, 10, Exs. 1-4.) In addition, a tribunal’s findings cannot
                                                                         28   “control the Court’s ruling on the merits of [a] defense . . . under Article V.” Changzhou AEMC Eastern
                                                                              Tools & Equip. Co. v. Eastern Tools & Equip., Inc., 2012 WL 3106620, at *5 (C.D. Cal. July 30, 2012).

                                                                                                                                  9
                                                                                Case 4:18-cv-03297-JSW Document 171 Filed 09/24/19 Page 10 of 12



                                                                          1           In addition, the constitution of the arbitral panel was highly irregular and appears to have
                                                                          2   been engineered to produce a result in favor of Petitioners. By its express terms, Article 31 provides
                                                                          3   a process for appointment of arbitrators. First, each party had thirty days from written receipt of a
                                                                          4   request from the other party to appoint their respective arbitrator. (See Pet., Ex. B at 17.) Second,
                                                                          5   the two chosen to be arbitrators were to appoint an umpire prior to proceeding to arbitration. (See
                                                                          6   id. at 16-17.) Should the two arbitrators have failed to appoint an umpire, then the parties were to
                                                                          7   jointly appoint the umpire. (See id. at 17) Fourth, should the two arbitrators and the parties have
                                                                          8   disagreed and this mechanism were to fail, “then they should apply to the President of the Permanent
                                                                          9   International Court of Justice to appoint an umpire.” (See id.)
                                                                         10           None of these procedures were followed as required. There were multiple resignations of
                                                                         11
United States District Court




                                                                              appointed arbitrators, some in protest of the proceedings, and a rotating cast of arbitrators filled the
                               For the Northern District of California




                                                                         12   positions vacated by others. (See, e.g., Leathley Decl., Ex. 48.) There was no neutral umpire
                                                                         13   secured by the chosen arbitrators, the parties, or the International Court of Justice. The various
                                                                         14   arbitral appointments were not in conformity with the plain terms of the arbitration agreement,
                                                                         15   thereby rendering any award invalid and unenforceable. See, e.g., Encyclopaedia Universalis S.A. v.
                                                                         16   Encyclopaedia Britannica, Inc., 403 F.3d 85, 91 (2d Cir. 2005) (holding that district court properly
                                                                         17   refused confirmation of award where appointment of the arbitrator was not in conformity with
                                                                         18   parties’ agreed-upon terms); see also Cargill Rice, Inc. v. Empresa Nicaraguense Dealimentos
                                                                         19   Basicos, 25 F.3d 223, 224-25 (4th Cir. 1994) (reversing district court’s confirmation of an arbitration
                                                                         20   award where the arbitration procedure failed to follow the parties’ contract for selection of
                                                                         21   arbitrators).
                                                                         22
                                                                                      Notwithstanding the substantial irregularities in the institutional choice, the venue for the
                                                                         23
                                                                              arbitration, and the arbitrator selection process, on May 18, 2015, the presiding arbitrator issued an
                                                                         24
                                                                              opinion that the tribunal was without jurisdiction to arbitrate the parties’ dispute. (See Leathley
                                                                         25
                                                                              Decl., Ex. 39.) This opinion concluded that the tribunal had no jurisdiction over the dispute because
                                                                         26
                                                                              the claimants’ purported claims were “outside the scope of the [1933 Agreement’s] arbitration
                                                                         27
                                                                              clause . . . in terms of its parties and its content.” (Id. at 13.)
                                                                         28


                                                                                                                                    10
                                                                                Case 4:18-cv-03297-JSW Document 171 Filed 09/24/19 Page 11 of 12



                                                                          1           Regardless of the finding by the tribunal that it in fact lacked jurisdiction to arbitrate the
                                                                          2   matter, on the same day this jurisdictional opinion was rendered, a new arbitrator appeared for the
                                                                          3   first time, again in violation of the explicit terms of the arbitration provision in the 1933 Agreement
                                                                          4   for the selection of arbitrators. (See id., Ex. 36 at 5.) A newly-constituted tribunal with two new
                                                                          5   arbitrators issued the disputed Award a mere sixteen days later. (See Pet., Ex. B.) The earlier
                                                                          6   finding by the tribunal that it lacked jurisdiction to issue an award renders the authority of the
                                                                          7   tribunal exhausted and the later-issued award beyond the scope of the submission to arbitration and
                                                                          8   without authority. See, e.g., McClatchy Newspapers v. Central Valley Typographical Union No. 46,
                                                                          9   686 F.2d 731, 734 (9th Cir. 1982) (holding that entry of arbitral judgment divests tribunal of
                                                                         10   jurisdiction).
                                                                         11
United States District Court




                                                                                      The Court also finds that the Award itself attempts to resolve claims that are outside the
                               For the Northern District of California




                                                                         12   scope of the purported arbitration agreement. The scope of the 1933 Concession Agreement was
                                                                         13   limited to the grant of rights in the extraction of hydrocarbons on public and private lands as granted
                                                                         14   by the Kingdom of Saudi Arabia. The arbitration provision in that original agreement does not
                                                                         15   purport to cover a dispute concerning money allegedly owed under a deed transferring private rights
                                                                         16   and the title of land to another party. The subject-matter of the dispute does not fall under the scope
                                                                         17   of the original arbitration provision. Accordingly, this Court denies the petition to confirm the
                                                                         18   award on this independent basis.
                                                                         19
                                                                                      Lastly, certain unverified copies of the Award before the Court indicate that, after its
                                                                         20
                                                                              issuance, some copy of Award was apparently authenticated with stamps that inaccurately indicate it
                                                                         21
                                                                              had been reviewed by the United States Department of State and the Egyptian Ministry of Foreign
                                                                         22
                                                                              Affairs. (See Hesham Decl. ¶¶ 26-29; Dkt. No . 64-3, Ex. 15 at 2.) These multiple procedural
                                                                         23
                                                                              irregularities similarly caution against confirmation of the Award.
                                                                         24
                                                                                      Accordingly, and on all of these separate bases, had the Court found it had jurisdiction, the
                                                                         25
                                                                              Court would deny the Petition on the merits of Chevron’s defenses under Article V of the
                                                                         26
                                                                              Convention.
                                                                         27
                                                                         28


                                                                                                                                  11
                                                                               Case 4:18-cv-03297-JSW Document 171 Filed 09/24/19 Page 12 of 12



                                                                          1                                              CONCLUSION
                                                                          2          For the foregoing reasons, the Court GRANTS Chevron’s motion to dismiss the Petition.
                                                                          3   The Court shall issue a judgment and the Clerk is directed to close the file.
                                                                          4
                                                                          5          IT IS SO ORDERED.

                                                                          6   Dated: September 24, 2019
                                                                                                                                       JEFFREY S. WHITE
                                                                          7                                                            UNITED STATES DISTRICT JUDGE

                                                                          8
                                                                          9
                                                                         10
                                                                         11
United States District Court
                               For the Northern District of California




                                                                         12
                                                                         13
                                                                         14
                                                                         15
                                                                         16
                                                                         17
                                                                         18
                                                                         19
                                                                         20
                                                                         21
                                                                         22
                                                                         23
                                                                         24
                                                                         25
                                                                         26
                                                                         27
                                                                         28


                                                                                                                                12
